FILED
                            NOT FOR PUBLICATION                             OCT 19 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BALJIT KAUR,                                     No. 04-75330

              Petitioner,                        Agency No. A075-302-076

       v.
                                                 ORDER
ERIC H. HOLDER, JR., Attorney General,

              Respondent.

Before: REINHARDT and FISHER, Circuit Judges.

      The Board of Immigration Appeals granted Kaur’s motion to reopen on

December 29, 2008. Because there is no longer a final order of removal to review,

this court lacks jurisdiction. See Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th

Cir. 2002). “If the BIA decides to reinstate the order of removal, [Kaur] will be

able to appeal that final removal decision on any ground which [she] has raised

before the BIA before the final order of removal, not just the one that caused

reopening.” Id.

      The government’s motion to vacate and dismiss, filed on August 27, 2010, is

granted. The memorandum disposition filed by the court on March 25, 2008 is

vacated. The petition for review is dismissed without prejudice. The mandate

shall issue forthwith.